Citation Nr: 1425747	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer, from March 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  This rating decision, in pertinent part, effectuated a prior proposal to reduce the disability rating for the service-connected residuals of prostate cancer from a temporary 100 percent to 20 percent, effective March 1, 2011.  At his August 2011 hearing before a Decision Review Officer (DRO), the Veteran clarified that he was not seeking an extension of the previously awarded temporary total disability rating that had been awarded under Diagnostic Code 7528 for prostate cancer; rather, he was seeking the award of a higher assigned disability rating.  After the hearing, he confirmed this desire in a written statement.  As such, the issue of whether the rating reduction itself was proper is not before the Board.

In August 2011, the Veteran testified during a hearing before a DRO at the RO; a transcript of that hearing is of record. 

During the course of the appeal, by rating decision in January 2012, the RO granted a 40 percent rating for the service-connected residuals of prostate cancer, from March 1, 2011.  However, inasmuch as a higher rating is available for this disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.



FINDING OF FACT

From March 1, 2011, residuals of prostate cancer were not manifested by the need to wear absorbent materials which must be changed four or more times per day.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for residuals of prostate cancer, from March 1, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The July 2010 notice of proposal for reduction and another letter dated in August 2010 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence would support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments, including those presented during a hearing before a Decision Review Officer (DRO) at the RO, have referenced the applicable law and regulations necessary for a grant of an increased rating for his disability.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was provided VA examinations in July 2010 and August 2011.  The examiners considered the Veteran's claims of experiencing nocturia, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As noted previously, the Veteran presented testimony in this appeal before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2011 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's claimed residual of prostate cancer, to include inquiries about the Veteran's urinary frequency during the day and at night and the frequency of his use of absorbent pads.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The DRO also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, to include questioning him as to whether he was currently receiving treatment and the location of such treatment.  Based on the Veteran's testimony, the DRO ordered a new compensation and pension examination to ascertain the current severity of this disability.  An examination was subsequently performed that resulted in an increased evaluation.  Therefore, at this time, nothing gives rise to the possibility that there is any outstanding evidence that has been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Increased Rating Claim

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Pursuant to Diagnostic Code 7528, malignant neoplasms of the genito-urinary system, if there has been no local reoccurrence or metastasis, residuals are evaluated as voiding dysfunction or urinary tract infection, whichever is dominant.  

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  

      B.  Analysis

In this case, the Veteran was given a VA genitourinary compensation and pension examination in July 2010.  A good stream was noted.  His PSA was stable, and there was no evidence of current active cancer.  Daytime voiding interval was reported to be every 2 hours.  Voidings per night were reported to be once.  The Veteran indicated that he would use one pad when going out to dinner or in social situations.  In a week, he would use a pad twice.  No appliance was needed for urination, but he had a penile implant for erectile dysfunction.  No urinary tract infections were reported.  The examiner deemed the functional impact to be mild as related to mild urinary incontinence.

In a January 2011 statement, the Veteran informed the RO that there were times when he had wet himself in a public place, and he had to get up during the night between one and two times.  He said he did not have to wear pads on a regular basis, but he did wear pads when he was out in a social situation.  He stated that he could leak at any time without provocation.

Lay statements from D.G. and J.L. submitted in February 2010 contain their observations of the Veteran's need to use the bathroom frequently.  An additional letter from J.A.C. indicates that he had to go to the restroom an average of four to five times an hour.

At his August 2011 hearing before a Decision Review Officer (DRO) at the RO, the Veteran said he experienced daytime voiding at intervals of about every 90 to 120 minutes.  He said he experienced nocturia three to four times per night.  Additionally, he used pads at least three times a day.  If he didn't use pads, he ensured he was near a restroom.  

On VA compensation and pension examination in August 2011, the Veteran complained of urgency, hesitancy, a weak stream, dribbling, and urine retention.  He reported a daytime voiding interval of one to two hours, and he experienced four voidings per night.  The examiner indicated that the Veteran wore absorbent material that must be changed two to four times per day.  No urinary tract infections, renal dysfunction, renal failure, or nephritis was reported.  

At the outset, the evidence does not reflect that during the time period applicable to this appeal the Veteran experienced a recurrence or metastasis of his prostate cancer.  As such, to warrant an increased rating for the Veteran's residuals of prostate cancer under Diagnostic Code 7528, the Veteran's symptomatology would need to meet the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  As the rating criteria for urinary tract infections only allow for a maximum of a 30 percent disability rating, and as the Veteran's residuals of prostate cancer has been rated at a minimum of 40 percent by the RO throughout the period of appeal, the Veteran's service-connected residuals of prostate cancer is rated for voiding dysfunction.

The Board finds that the criteria for a rating higher than 40 percent from March 1, 2011, have not been met.  As set forth above, none of the evidence for this period shows that the Veteran required the use of absorbent materials which must be changed four or more times per day.  Significantly, the Veteran has not claimed that his voiding intervals, while frequent, necessitated the use of pads that had to be changed four or more times per day from March 1, 2011.  As such, a higher rating during this time frame is not warranted.

The Board has considered whether there is any other schedular basis for granting a higher rating for any portion of the period on appeal but has found none.  Special monthly compensation for loss of use of a creative organ has already been granted.  The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  As noted above, the Veteran has indicated that he must change his absorbent materials around three times per day, and the schedular criteria account for urinary urgency.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board must consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is already in receipt of a TDIU; accordingly, Rice is not applicable.


ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer, from March 1, 2011, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


